Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 1 of 21 PageID: 7449



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY




  Bracco Diagnostics, Inc.,                                             Civil Action No.

                        Plaintiff,                               3: 1 7-cv- 13 151 (PGS) (TJB)



  v.                                                                  MEMORANDUM
                                                                       AND ORDER

  Maia Pharmaceuticals, Inc., et al.,
                        Defendants.



SHERIDAN, U.S.D.J.
        This matter comes before the Court on joint claim construction submitted by Plaintiff

Bracco Diagnostics, Inc. (“Bracco”) and Defendant Maia Pharmaceuticals, Inc. (“Maia”)

concerning United States Patent No. 6,803,046 (the “046 Patent”). The ‘046 Patent is listed to

market and sell the drug Kinevac® which is an injectable solution used for treating, preventing,

and diagnosing gall bladder-related disorders. The parties dispute the meaning of three terms in

the patent: (1) buffer; (2) surfactant/solubilizer; and (3) surfactant.

                                             BACKGROUND


        Kinevac was originally introduced in 1976 as a lyophilized white powder for parenteral

(by injection) administration. The active ingredient in Kinevac is sincalide, a peptide molecule

composed of eight amino acids bound together. (‘046 Patent at 1:9-16). The patent also claims five

other ingredients: at least one stabilizer, a surfactant/solubilizer, a chelator, a bulking agent/tonicity

adjuster, and a buffer. (Id. at 37:41-49).
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 2 of 21 PageID: 7450



        Kinevac currently has three uses approved by the FDA: (1) to stimulate gallbladder

contraction; (2) to stimulate pancreatic secretion; and (3) to accelerate the transit of a barium meal

through the small bowel. (See Declaration of Donald L. Rhoads (“Rhoads Deci.”), Ex. 63, Labeling

for Kinevac). Kinevac is a synthetic analog of a hormone produced by the human body known as

CCK-8 (cholecystokinin). “CCK-8 acts on receptors within the gallbladder wall causing it to

contract, cleaning out any remaining sludge or bile that may have accumulated within the

gallbladder.” (‘046 Patent at 13:42-45). Kinevac “has a more rapid physiological effect on the

gallbladder in terms of contraction and relaxation than the endogenous hormone (CCK-8).” (Id. at

13:49-51). Kinevac is “administered before and/or after diagnostic imaging                  .   .   .   to improve

visualization and/or diagnosis of various disease states.” (Id. at 13:55-58). “Typically, the

gallbladder contracts within 15 minutes after sincalide [(Kinevac)] injection and the hepatobiliary

imaging agent   .   .   .   is injected 30 minutes later.” (Id. at 14:17-20). Once the gallbladder is emptied

it “is better able to take up and accumulate imaging agent.. which helps to reduce the number of
                                                                      .




false positive studies.” (Id. at 14:20-23).

       As originally introduced, Kinevac suffered from some drawbacks. The ‘046 Patent

identifies “potency variability” as one such drawback, which meant “a 20% overage of sincalide

was required in previous sincalide formulations to compensate for the limitations of the bioassay.”

(‘046 Patent at 1:27-40). The new invention “satisfle[d] the need for improved sincalide

formulations by providing formulations that eliminate the need for a 20% overage of sincalide.”

(Id. at 1:43-45). “The sincalide formulations of the invention are also purer than prior art

formulations, and have fewer degradants and more consistent potency.” (Id. at 1:45-48).

       The ‘046 Patent sets forth 108 total claims, which are directed to sincalide formulations

(claims 1-20 and 106); methods for making sincalide formulations (claims 21-39); kits containing



                                                          2
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 3 of 21 PageID: 7451



sincalide formulations (claims 40-55 and 107-108); and methods for using sincalide formulations

(claims 56-105). Claim 1 provides:

                  A stabilized, physiologically acceptable formulation of sincalide
                  comprising:
                  (a)    an effective amount of sincalide,
                  (b)    at least one stabilizer,
                  (c)    a surfactant/solubilizer
                  (d)    a chelator
                  (e)    a bulking agent/tonicity adjuster, and
                  (f)    a buffer.

(‘046 Patent at 37:41-49).

         In August 2017, Maia filed a new drug application with the FDA seeking approval to

market a sincalide product. The FDA granted the product priority review and then approved it in

February 2018. In a notice letter required under the statute, Maia notified Bracco of several reasons

that Maia argued its product does not infringe the ‘046 Patent:

             •    Maia’s product does not include either a buffer or a surfactant/solubilizer.

             •    The amino acids in Maia’s product are not used as buffers and have no buffering

                  capacity over the pH range of Maia’s formulation. An excipient’ generally only

                  provides a buffering capability when the pH of the formulation is within I pH unit

                  of the excipient’s pKa.

             •    The amino acids in Maia’s product provide no surfactant or solubilizing effect

                  because they do not have a suitable hydrophobic tail, and are not surface active by

                  themselves, and do not function as solubilizers.

             •    Maia’s product does not contain either polysorbate 20 or dibasic potassium

                  phosphate.


 “Excipient” is used frequently in the briefs, but is not defined by the parties. I am using the ordinary meaning
                                                                                                              --  “An
inactive substance that serves as the vehicle or medium for a drug or other active substance.” See, Oxford English
Dictionary.

                                                          3
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 4 of 21 PageID: 7452



        Bracco filed this action pursuant to the Hatch-Waxman Act on December 15, 2017,

claiming that Maia’s proposed product infringes its claims in its ‘046 Patent. Maia challenges the

validity of the asserted claims.

        For the purposes of this hearing, the definition of three terms is at issue: (1) buffer, (2)

surfactant/solubilizer; (3) surfactant. The following proposed definitions are proposed:

              Term                        Bracco’s Proposal                    Maia’s Proposal
                                   Excipients that “stabilize the        A compound that stabilizes
                                   pH” and “include, but are not         the pH of a sincalide
                                   limited to, phosphoric acid,          formulation.
                                   phosphate (e.g. monobasic or
                                   dibasic sodium phosphate,             SOURCES: ‘046 Patent at
                                   monobasic          or      dibasic    9:44-47; Kilbanov DecI. at ¶
                                   potassium phosphate, etc.),           92, 93, 95; Websters Ninth
                                   citric acid, citrate (e.g. sodium     Collegiate Dictionary at 185
                                   citrate, etc.), sulfosalicylate,      (1985); Webster’s II New
                                   acetic acid, acetate (e.g.            College Dictionary at 144
                                   potassium acetate, sodium             (1986);         McGraw-Hill
                                   acetate, etc.), methyl boronic        Dictionary of Scientific and
                                   acid,     boronate,      disodium     Technical Terms at 278 (5th
                                   succinate hexahydrate, amino          ed. 1994).
                                   acids, including amino acid
                                   salts (such as histidine,
                                   glycine, lysine, imidazole),
             Buffer                lactic acid, lactate (e.g.
                                   sodium lactate, etc.), maleic
                                   acid,     maleate,      potassium
                                   chloride, benzoic acid, sodium
                                   benzoate,       carbonic     acid,
                                   carbonate        (e.g.     sodium
                                   carbonate, etc.), bicarbonate
                                   (e.g. sodium bicarbonate,
                                   etc.), boric acid, sodium
                                   borate,     sodium       chloride,
                                   succinic acid, succinate (e.g.
                                   sodium succinate), tartaric
                                   acid, tartrate (e.g. sodium
                                   tartrate,                    etc.),
                                   tris(hydroxymethyl)
                                   aminomethane,           biological
                                   buffers      (such     as    N-2-
                                   hydroxyethylpiperazine,N’ -2-


                                                   4
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 5 of 21 PageID: 7453



                          ethanesulfonic acid (HEPES),
                          CHAPS and other ‘Good’s’
                          buffers), and the like.”

                          SOURCES: ‘046 Patent at
                          9:45-65, claims 3, 23, 41, 60,
                          and 87, 9:65-10:9, Forrest
                          Deci. atJ 31-62; Exs. 15-39.
                          Excipients that “may reduce         A surfactant that is also a
                          the interfacial tension or aid in   solubilizer.
                          solubilization” and “include,
                          but are not limited to,             A solubilizer is a compound
                          pluronics (e.g., Lutrol F68,        that aids in solubilization,
                          Lutrol F127), Poloxamers,           thus preventing or reducing
                          SDS,                 Triton-l00,    sincalide denaturation and/or
                          polysorbates        such       as   degradation caused by
                          TWEEN® 20 and TWEEN®                peptide aggregation,
                          80, propylene glycol, PEG and       precipitation, surface
                          similar compounds, Brij58           adsorption, or agitation at
                          (polyoxyethylene 20 cetyl           air/liquid or liquid/solid
                          ether), cremophor EL, cetyl         interfaces in solution.
        Surfactant/
                          trimethylammonium bromide
        solubilizer
                          (CTAB), dimethylacetamide           SOURCES: ‘046 Patent at
                          (DMA), NP-40 (Nonidet P             11:27-35, 11:51, claims 1,6,
                          40),      and      N-methyl-2-      21, 26 Klibanov Decl. at ¶
                          pyrrolidone      (Pharmasolve),     63, 64, 66-74.
                          glycine and other amino
                          acids/amino acid salts and
                          anionic surfactants containing
                          alkyl, aryl or heterocyclic
                          structures, and cyclodextrins.”

                          SOURCES: ‘046 Patent at
                          11:26-12:14; Forrest Deci. at
                          ¶J 63-72.
                          Excipients that “may reduce         A compound that reduces the
                          the interfacial tension” and        tension of the air/liquid or
                          “include, but are not limited       liquid/solid interface.
                          to, pluronics (e.g., Lutrol F68,
                          Lutrol F 127), Poloxamers,          SOURCES: ‘046 Patent at
        Surfactant        SDS, Triton-100,                    11:29-34; Klibanov DecI. at
                          polysorbates such as                ¶ 35-39, 43-48; Condensed
                          TWEEN® 20 and TWEEN®                Chemical         Dictionary;
                          80, propylene glycol, PEG           Webster’s Ninth Collegiate
                          and similar compounds,              Dictionary;    McGraw-Hill
                          Brij58 (polyoxyethylene 20

                                         5
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 6 of 21 PageID: 7454



                                  cetyl ether), cremophor EL,        Dictionary of Scientific and
                                  cetyl trimethylammonium            Technical Terms.
                                  bromide (CTAB),
                                  dimethylacetamide (DMA),
                                  NP-40 (Nonidet P-40), and
                                  N-methyl-2-pyrrolidone
                                  (Pharmasolve), glycine and
                                  other amino acids/amino acid
                                  salts and anionic surfactants
                                  containing alkyl, aryl or
                                  heterocyclic structures, and
                                  cyclodextrins.”

                                  SOURCES: ‘046 Patent at
                                  9:49-65, 11:26-36, claims 44,
                                  63, 90; Forrest Dccl. at ¶J 74-
                                  107.


                                      MARKMAN STANDARD


       “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.” Phillips v. A WH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Waler Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). Claim construction determines the correct claim scope and

is a determination exclusively for the court as a matter of law. Markman v. Westview Instruments,

Inc., 52 F.3d 967, 978-79 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996). The focus in

construing disputed terms in claim language “is on the objective test of what one of ordinary skill

in the art at the time of the invention would have understood the term to mean.” Id. at 986.

       To determine the meaning of the claims, courts start by considering the intrinsic evidence.

Phillips, 415 F.3d at 1313; C.R. Bard, Inc. v. US. Surgical Corp., 388 F.3d 858, 861 (Fed. Cir.

2004); Bell Ad. NetworkServs., Inc. v. CovadComms. Group, Inc., 262 F.3d 1258, 1267 (Fed. Cir.

2001). The intrinsic evidence includes the claims themselves, the specification, and the prosecution

history. Phillips, 415 F.3d at 1314; CR. Bard, Inc., 388 F.3d at 861.


                                                 6
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 7 of 21 PageID: 7455



       The court “begin[s] [its] analysis with the claim language itself.” Microsoft Corp. v. Multi-

Tech Sys., Inc., 357 F.3d 1340, 1347 (Fed. Cir. 2004). The “claims ‘must be read in view of the

specification of which they are a part.” Phillips, 415 F.3d at 1315 (quoting Markman, 52 F.3d at

979). “[T]he specification ‘is always highly relevant to the claim construction analysis. Usually, it

is dispositive; it is the single best guide to the meaning of a disputed term.” Id. (quoting Vitronics

Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)). This is true because a patentee

may define his own terms, give a claim term a different meaning than the term would otherwise

possess, or disclaim or disavow the claim scope. Id. at 1316. In these circumstances, the inventor’s

lexicography governs. Id. But, although “the specification often describes very specific

embodiments of the invention,” the Federal Circuit has “repeatedly warned against confining the

claims to those embodiments.” Phillips, 415 F.3d at 1323.

                                               Buffer

       The parties first disagree as to the definition of “buffer.” Both claim their construction

derives from the intrinsic evidence but also rely on some extrinsic evidence. As previously stated,

Bracco urges the following definition:

               Excipients that “stabilize the pH” and “include, but are not limited
               to, phosphoric acid, phosphate (e.g. monobasic or dibasic sodium
               phosphate, monobasic or dibasic potassium phosphate, etc.), citric
               acid, citrate (e.g. sodium citrate, etc.), sulfosalicylate, acetic acid,
               acetate (e.g. potassium acetate, sodium acetate, etc.), methyl boronic
               acid, boronate, disodium succinate hexahydrate, amino acids,
               including amino acid salts (such as histidine, glycine, lysine,
               imidazole), lactic acid, lactate (e.g. sodium lactate, etc.), maleic
               acid, maleate, potassium chloride, benzoic acid, sodium benzoate,
               carbonic acid, carbonate (e.g. sodium carbonate, etc.), bicarbonate
               (e.g. sodium bicarbonate, etc.), boric acid, sodium borate, sodium
               chloride, succinic acid, succinate (e.g. sodium succinate), tartaric
               acid, tartrate (e.g. sodium tartrate, etc.), tris(hydroxymethyl)
               aminomethane,         biological    buffers      (such      as     N-2-
               hydroxyethylpiperazine,N’ -2- ethanesulfonic acid (HEPES),
               CHAPS and other ‘Good’s’ buffers), and the like.”


                                                  7
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 8 of 21 PageID: 7456



(See Brief of Bracco, ECF No. 50 at 11). Maia proposes a much shorter definition: ‘A compound

that stabilizes the pH of a sincalide formulation.” (See Brief of Maia, ECF No. 50 at 30).

       Accordingly, the parties generally agree that a buffer stabilizes pH. However, the critical

difference is whether the phrase “of a sincalide formulation” should be included in the definition.

Maia argues that buffer must be directed to sincalide formulations for two reasons: (1) the

invention   —   as stated in the claims and specifications   —   is directed to sincalide formulations and (2)

a compound, which may operate as a buffer in a formulation within a specific pH range, may not

act as a buffer in formulations at different pH ranges (in other words, different buffers must be

used for different pH values).

       Bracco contends that its definition controls because it is taken directly from the intrinsic

evidence and that additional language in the specifications should not be read as limiting the

definition. See Phillips, 415 F.3d at 1323. Bracco further contends that the phrase “of a sincalide

formulation” should not be read as limiting the definition of buffer because such a definition would

imply that the buffer must stabilize the sincalide formulation when it is a final product.

        Here, the patent holder substantially defined the buffer to certain ones set forth in the

specifications and claims. Astrazeneca AB, Aktiebolaget Hassle, KBI-E, Inc. v. Mutual Pharm.

Co., Inc., 384 F.3d 1333, 1339 (Fed. Cir. 2004). “The specification acts as a dictionary ‘when it

expressly defines terms used in the claims or when it defines terms by implication.” Bell Atlantic

Network Servs. v. Covad Comm. Gp., Inc., 262 F.3d 1258, 1268 (Fed. Cir. 2001). The applicant

here set forth how the buffering agents are employed and provided an exemplary list of useful

buffering agents. This list of buffers is sufficient to define the term in the context of the patent.

        As such, reviewing claims 3, 23, 41, 60, and 87, which are nearly identical except that they

are dependent on different independent claims, provide:



                                                      8
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 9 of 21 PageID: 7457



               [S]aid buffer is selected from the group consisting of phosphoric
               acid, phosphate, citric acid, citrate, sulfosalicylate, acetic acid,
               acetate, methyl boronic acid, boronate, disodium succinate
               hexahydrate, one or more amino acids, lactic acid, lactate, maleic
               acid, maleate, potassium chloride, benzoic acid, sodium benzoate,
               carbonic acid, carbonate, bicarbonate, boric acid, borate, sodium
               chloride, succinic acid, succinate, tartaric acid, tartrate, tris
               (hydroxymethyl)aminomethane, and biological buffers.

(‘046 Patent at 37:51-60, 38:58-67, 39:63-40:5, 40:58-67, 42:18-27). However, citing many of the

independent claims, Maia contends, “it is apparent that the context is a sincalide formulation.”

(Maia’s Responsive Brief, ECF No. 57 at 28). For example, claim 1 references a “stabilized,

physiologically acceptable formulation of sincalide.” (‘046 Patent at 37:41-42 (claim 1); see also

id. at 3 8:39-40 (claim 20), 43 :26-27 (claim 106)). Such a definition is far broader than the list of

buffers cited in the specifications and claims. It is also noted that there are “preferred” buffers. A

person skilled in the art (POSA) would rely on the list of buffers and the preferred buffers in

particular. There is a caveat. Within the list set forth in Bracco’s definitions, there are two catch

all phrases; “include but are not limited to” and “and the like” which are vague as to their scope.

As such, those phrases are deleted because there is no teaching to the POSA as to what those

phrases constitute.

       Therefore, “buffer” is defined as:

   •   An excipient that: stabilizes the pH of sincalide formulations of the invention, and

       consequently, reduces the risk of chemical stability at extreme pH values. Buffering agents

       useful in the preparation of formulation kits of the invention include phosphoric acid,

       phosphate (e.g. monobasic or dibasic sodium phosphate, monobasic or dibasic potassium

       phosphate, etc.), citric acid, citrate (e.g. sodium citrate, etc.), sulfosalicylate, acetic acid,

       acetate (e.g. potassium acetate, sodium acetate, etc.), methyl boronic acid, boronate,

       disodium succinate hexahydrate, amino acids, including amino acid salts (such as histidine,


                                                  9
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 10 of 21 PageID: 7458



        glycine, lysine, imidazole), lactic acid, lactate (e.g. sodium lactate, etc.), maleic acid,

        maleate, potassium chloride, benzoic acid, sodium benzoate, carbonic acid, carbonate (e.g.

        sodium carbonate, etc.), bicarbonate (e.g. sodium bicarbonate, etc.), boric acid, sodium

        borate, sodium chloride, succinic acid, succinate (e.g. sodium succinate), tartaric acid,

        tartrate (e.g. sodium tartrate, etc.), tris(hydroxymethyl) aminomethane, biological buffers

        (such as N-2-hydroxyethylpiperazine,N’-2- ethanesulfonic acid (HEPES), CHAPS and

        other ‘Good’s’ buffers).

                                             Surfactant

        The parties next disagree as to the definition of”surfactant.” Bracco proposes the following

definition:

                Excipients that “may reduce the interfacial tension” and “include,
                but are not limited to, pluronics (e.g., Lutrol F68, Lutrol F 127),
                Poloxamers, SDS, Triton-100, polysorbates such as TWEEN® 20
                and TWEEN® 80, propylene glycol, PEG and similar compounds,
                Brij58 (polyoxyethylene 20 cetyl ether), cremophor EL, cetyl
                trimethylammonium bromide (CTAB), dimethylacetamide (DMA),
                NP-40 (Nonidet P-40), and N-methyl-2.-pyrrolidone (Pharmasolve),
                glycine and other amino acids/amino acid salts and anionic
                surfactants containing alkyl, aryl or heterocyclic structures, and
                cyclodextrins.”

Maia proposes a shorter definition: “A compound that reduces the tension of the air/liquid or

liquid/solid interface.”

        By way of background, the patent for Kinevac suffers from potency variability, and the

iesting on which it was approved was of a guinea pig. The potency of the bioassay was unable to

distinguish between the bioactivity of sincalide and the bioactivity of sincalide degradants. As a

result, a 20% overage of sincalide was required in previous sincalide formulations to overcome the

issues with the bioassay. As a result, there was a need for sincalide formulations “having improved

and consistent potency as established by a sincalide specific assay such as HPLC.”


                                                10
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 11 of 21 PageID: 7459



        The inventors were concerned with improving the potency and consistency of the

formulations that was uncovered through experimentation. As such, what the experiments found

was more important than the precise definition or function of a surfactant. Through

experimentation, the inventors found that the preferred embodiments included excipients that

perform the functions of at least (i) bulking agent/tonicity adjuster; (ii) a stabilizer; (iii) a surfacent;

(iv) a chelator; and (v) a buffer. (Col. 5, L 15-20). As such, “a single expedient may perform more

than one function.” (Col. 4, L2    —   22-28). The specifications note that the peptides are susceptible

to physical degradation through denaturation and other causes. As a result, the inventors found that

“the addition of a nonionic surfactant such as polysorbate      .   .   .   may reduce interfacial tension (the

purpose of the surfactant) or aid in solubilization, (the ability to be dissolved in water), thus

preventing or reducing denaturation and/or degradation at air/liquid or liquid/solid interfaces of

the product in solution.” (Col. 11, L. 26-34). The problem which arises is that the specification

and claims sometimes refer to “surfactant” and other times refer to “surfactant/solubilizers.”

        There are eight claims discussing the term “surfactant”:

                7.     The formulation of claim 1, wherein said surfactant is a
                nonionic suifactant.

                18.     The formulation of claim 17, wherein said chelator is
                pentetic acid, said surfàctant is polysorbate 20, said buffer is dibasic
                potassium phosphate, and said bulking agent/tonicity adjuster is D
                mannitol.

                27.    The method of claim 21, wherein said surfactant is a
                nonionic surfactant.

                38.     The method of claim 37, wherein said chelator is pentetic
                acid, said surfactant is polysorbate 20, said buffer is dibasic
                potassium phosphate, and said bulking agent/tonicity adjuster is D
                mannitol.

                40.      A kit comprising:

                         (i) a powder mixture comprising

                                                     11
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 12 of 21 PageID: 7460



                              (a) sincalide,

                              (b) at least one stabilizer,

                              (c) a surfactant,

                               (d) a chelator,

                               (e) a bulking agent/tonicity adjuster, and

                              (f) a buffer;

                       (ii) a container to hold said powder mixture, and

                       (iii) optionally, a physiologically acceptable fluid.

               63.    The method of claim 56 wherein said surfactant is selected
               from the group consisting of anionic-suifactants, pluronics,
               poloxamers, SDS, Triton-i00, polysorbates, propylene, glycol, PEG
               and similar compounds, Brij58 9poly (oxyethylene)20 cetyl ether,
               cremophor EL, cetyl trimethylammonium bromide (CTAB),
               dimethylacetamide (DMA), NP 40 (Nonidet P-40), and N-methyl
               2-pyrrolidone (Pharmasolve), and amino acids.

               90.    The method of claim 77 wherein said surfactani is selected
               from the group consisting of anionic surfactants, pluronics,
               poloxamers, SDS, Triton-i 00, polysorbates, propylene, glycol, PEG
               and similar compounds, Brij58 9poly (oxyethylene)20 cetyl ether,
               cremophor EL, cetyl trimethylammonium bromide (CTAB),
               dimethylacetamide (DMA), NP 40 (Nonidet P-40), and N-methyl
               2-pyrrolidone (Pharmasolve), and amino acids.

Although many of these are dependent claims, it should be noted that the independent claims that

are referenced are formulations or methods that list surfactant as a component.

       The specifications also address surfactants:

                       Peptides are susceptible to physical degradations through
               denaturation, aggregation, precipitation, container surface
               adsorption and/or agitation induced denaturation. The addition of a
               nonionic surfactant, such as polysorbate, to the formulation, may
               reduce the interfacial tension or aid in solubilization thus preventing
               or reducing denaturation and/or degradation at air/liquid or
               liquid/solid interfaces of the product in solution.

                       Surfactants/solubilizers include compounds such as free
               fatty acids, esters of fatty acids with polyoxyalkylene compounds

                                                  12
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 13 of 21 PageID: 7461



               like polyoxypropylene glycol and polyoxyethylene glycol;ethers of
               fatty alcohols with polyoxyalkylene glycols; esters of fatty acids
               with polyoxyalkylated sorbitan; soaps; glycerol-polyalkylene
               stearate; glycerol-polyoxyethylene ricinoleate; homo- and
               copolymers of polyalkylene glycols; polyethoxylated soya-oil and
               castor oil as well as hydrogenated derivatives; ethers and esters of
               sucrose or other carbohydrates with fatty acids, fatty alcohols, these
               being optionally polyoxyalkylated; mono-, di-, and triglycerides or
               soya-oil and sucrose; sodium caprolate, ammonium sulfate, sodium
               dodecyl sulfate (SDS), Triton-i 00 and anionic surfàctants
               containing alkyl, aryl or heterocyclic structures.

                       Examples of preferred surfactants/solubilizers for use in the
               present invention include, but are not limited to, pluronics (e.g.,
               Lutrol F68, Lutrol Fl27), Poloxamers, SDS, Triton-l00,
               polysorbates such as TWEEN® 80, propylene glycol, PEG and
               similar compounds, Brij58 (polyoxyethylene 20 cetyl ether),
               cremophor EL, cetyl trimethylammonium bromide (CTAB),
               dimethylacetamide (DMA), NP-40 (1\Jonidet P-40), and N-methyl
               2-pyrrolidone (Pharmasolve), glycine and other amino acids/amino
               acids salts and anionic surfactanis containing alkyl, aryl or
               heterocyclic structures, and cyclodextrins. TWEEN® is the most
               preferred surfactant in formulations of the invention.

(‘046 Patent at 11:29-63 (emphasis added)). In addition, example 3 of the patent indicates that

during preliminary development, “it was observed          .   .   .   that the recovery of the active

pharmaceutical ingredient, sincalide, in the bulk solution was sensitive to standing in open air.”

(‘046 Patent at 19:56-61). Accordingly, “[t]o minimize sincalide degradation associated with

surface absorption, surfactants are added as formulation excipients in bulk and lyophilized

formulations of sincalide.” (Id. at 20:5-9 emphasis added).

        The specifications and claims adequately connote the meaning of”surfactant.” That is, the

purpose of adding this compound to the formulation is to “reduce the interfacial tension or aid in

solubilization thus preventing or reducing denaturation and/or degradation at air/liquid or

liquid/solid interfaces of the product in solution.” (‘046 Patent at 11:31-34). The specifications

also indicate that a surfactant “minimize[s] sincalide degradation associated with surface

adsorption.” (Id. at 20:5-6).

                                                13
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 14 of 21 PageID: 7462



            Often extrinsic evidence is used “to better understand the underlying technology’ and the

way in which one of skill in the art might use the claim terms.” Phillips, 415 F.3d at 1318 (quoting

 Vitrionics, 90 F.3d at 1583 .6). But the Court is mindful that the specification serves “as a check

on the dictionary meaning of a claim term if the specification requires the court to conclude that

fewer than all the dictionary definitions apply, or if the specification contains a sufficiently specific

alternative definition or disavowal.” Id. at 1320. F The parties rely on a definition from chemical

dictionaries, and expert testimony explaining these definitions.

           The Condensed Chemical Dictionary at 830 (9th Ed. 1977) includes a definition of

‘surface-active agent (surfactant)”: “Any compound that reduces surface tension (q.v.) when

dissolved in water or water solutions, or which reduces interfacial tension between two liquids, or

between a liquid and a solid.” Similarly, the McGraw-Hill Dictionary of Scientific and Technical

Terms at 1960 (5th ed. 1994) defines “surface-active agent” as, “A soluble compound that reduces

the surface tension of liquids, or reduces interfacial tension between two liquids or a liquid and a

solid. Also known as surfactant.” These dictionaries are consistent with the specifications in that

each references a reduction of interfacial tension.

           Expert testimony may also be considered when it “establish[es] that a particular term in the

patent or the prior art has a particular meaning in the pertinent field.” Phillips, 415 F.3d at 1318.

Maia’s expert, Professor Alexander M. Klibanov, stated that a POSA would understand a

surfactant to be “a compound that reduces the tension of the air/liquid or liquid/solid interface.”

(Declaration of Alexander M. Klibanov (“Klibanov Decl.”), ECF No. 49-1 at          ¶   14, 35). Klibanov

explains that ‘claimed surfactants must exhibit a surfactant effect on sincalide fornmlations,” (id.

at   J   45), and “the patent requires a surfactant to confer an actual reduced interfacial tension to

practice the claimed invention,” (id. at ¶ 48).



                                                    14
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 15 of 21 PageID: 7463



          Bracco’s expert, Dr. Laird Forrest, opined that “a nonionic surfactant ‘may reduce the

interfacial tension,’ which indicates to the person of skill in the art that a surfactant ‘may’, yet is

not required to reduce surface tension.” (Declaration of Laird Forrest (“Forrest Deci.”), ECF No.

50-1 at   ¶ 76).   Forrest relies upon several treatises in support of this claim, including the following

quote:

                    A surfactant is     a substance that at low concentrations adsorbs at
                                           .   .   .




                    some or all of the interfaces in the system and significantly changes
                    the amount of work required to expand those interfaces. Surfactants
                    usually act to reduce interfacial free energy rather than to increase
                    it, although there are occasions where they are used to increase it.

(Milton J. Rosen & Joy T. Kunjappu, Surfactants and Interfacial Phenomena at B0020619-22).

Forrest also notes that Hackh’s Chemical Dictionary “defines ‘surfactant’ as ‘A surface-active

substance, i.e., alters (usually reduces) the surface tension of water.” (Forrest Dccl. at                ¶   79). He

contends ‘This definition      .   .   .   does not exclude and in fact includes increasing the surface tension

as included in the definition of surfactant.” (Id.). Forrest accordingly proposes the definition of

surfactant urged by Bracco.

          Unlike the exemplary list of buffers (see above), the exemplary list of surfactants proposed

by Bracco may be broader than surfactants. In fact, the list proposed by Bracco begins with the

statement, “Examples of preferred surfactants/solubilizers for use in the present invention”. (‘046

Patent     at      11:51-52   (emphasis                added)).    Since   the   claims   and   specifications    list

surfactants/solubilizers separately from surfactants, it is more consistent to treat them separately

here. As such, the list Bracco proposes is not adopted.

          In short, Forrest’s definition of a “surfactant” is more thorough and relies upon a more

authoritative list of sources than Klibanov. The Court therefore finds the definition set forth in the

specification is clear. The definition of surfactant is:



                                                                  15
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 16 of 21 PageID: 7464



    •    An excipient that “may reduce the interfacial tension.”2

                                              Surfactant/Solubilizer

         The parties next disagree as to the definition of “surfactant/solubilizer.” Bracco proposes

the following definition:

                  Excipients that “may reduce the interfacial tension or aid in
                  solubilization” and “include, but are not limited to, pluronics (e.g.,
                  Lutrol F68, Lutrol F127), Poloxamers, SDS, Triton-100,
                  polysorbates such as TWEEN® 20 and TWEEN® 80, propylene
                  glycol, PEG and similar compounds, Brij58 (polyoxyethylene 20
                  cetyl ether), cremophor EL, cetyl trimethylammonium bromide
                  (CTAB), dimethylacetamide (DMA), NP-40 (Nonidet P 40), and N
                  methyl-2-pyrrolidone (Pharmasolve), glycine and other amino
                  acids/amino acid salts and anionic surfactants containing alkyl, aryl
                  or heterocyclic structures, and cyclodextrins.”

Maia proposes, as a definition of”surfactant/solubilizer,” “[a] surfactant that is also a solubilizer”

and, as a definition of”solubilizer,” proposes the following:

                  A solubilizer is a compound that aids in solubilization, thus
                  preventing or reducing sincalide denaturation and/or degradation
                  cause by peptide aggregation, precipitation, surface absorption,
                  or agitation at air/liquid or liquid/solid interfaces in solution.

Essentially, the difference between the two proposed definitions are that Bracco urges the Court

to interpret the slash as meaning “and/or,” whereas Maia proposes a definition where the excipient

must be both a surfactant and a solubilizer.

         In describing “surfactant/solubilizer,” the specification notes that it “may reduce interfacial

tension or aid in solubilization.” (‘046 Patent at 11:31-32 (emphasis added)). The “or” gives

meaning to the use of the word “may.” This indicates that the patent claims a surfactant and/or a

solubilizer.




2
  Although this definition omits a portion of the sentence used in the patent, it is clear that the second half of that
sentence “or aid in solubilization” refers to a solubilizer and not a surfactant.
         —                           —




                                                          16
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 17 of 21 PageID: 7465



        Moreover, independent claim 1 refers in part to a “surfactant/solubilizer,” and dependent

 claim 7 states, “The formulation of claim I wherein said nonionic surfactant is a polysorbate.”

 (‘046 Patent at 37:45, 38:6-7). If the Court were to accept Maia’s position that claim 7 limits claim

 I to require both a surfactant and a solubilizer, it would render the use of”solubilizer” meaningless.

 Claim 7 is a narrower embodiment of claim 1 in that it focuses on a surfactant rather than a

 solubilizer. The Court therefore agrees with Bracco that “surfactant/solubilizer” should be

interpreted as meaning surfactant and/or solubilizer.

        Moreover, the specifications provide two separate exemplary lists, which are included

within the definition of surfactant. The first list is not proposed by either party but a POSA would

rely on this specification in formulating the product. The specifications state:

                Surfactants/solubilizers include compounds such as free fatty acids,
                esters of fatty acids with polyoxyalkylene compounds like
                polyoxypropylene glycol and polyoxyethylene glycol; ethers of
                fatty alcohols with polyoxyalkylene glycols; esters of farry acids
                with polyoxyalkylated sorbitan; soaps; glycerol-polyalkylene
                stearate; glycerol-polyoxyethylene ricinoleate; mono- and
                copolymers of polyalkylene glycols; polyethoxylated soya-oil and
                castor oil as well as hydrogenated derivatives; ethers and esters of
                sucrose or other carbohydrates with farry acids,. Fatty alcohols,
                these being optionally polyoxyalkylated; mono-, di-, and
                triglycerides of saturated or unsaturated fatty acids; glycerides or
                soya-oil and sucrose; sodium caprolate, ammonium sulfate, sodium
                dodecyl sulfate (SDS), Triton-100 and anionic surfactants
                containing alkyl, aryl or heterocyclic structures.

(‘046 Patent at 11:35-50). The second exemplary list is proposed by Bracco:

               Examples of preferred surfactants/solubilizers for use in the present
               invention include, but are not limited to, pluronics (e.g., Lutrol F68,
               Lutrol F127), Poloxamers, SDS, Triton-100, polysorbates such as
               TWEEN® 20 and TWEEN® 80, propylene glycol, PEG and similar
               compounds, BrijS8 (polyoxyethylene 20 cetyl ether), cremophor
               EL,      cetyl     trimethylammonium           bromide        (CTAB),
               dimethylacetamide (DMA), NP-40 (Nonidet P 40), and N-methyl
               2-pyrrolidone (Pharmasolve), glycine and other amino acids/amino
               acid salts and anionic surfactants containing alkyl, aryl or


                                                  17
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 18 of 21 PageID: 7466



                  heterocyclic structures, and cyclodextrins. TWEEN® 20 is the most
                  preferred surfactant in formulations of the invention.

 (‘046 Patent at 11:51-63).

         Therefore, although the definition adopted by the Court is lengthy, it is consistent with the

 specifications    in   the   patent.   Thus,     the    Court    adopts   the    following    definition   of

 surfactant/solubilizer:

     •   A surfactant and/or a solubilizer. The addition of a nonionic surfactant, such as polysorbate,

         to the formulation, may reduce the interfacial tension or aid in solubilization thus

         preventing or reducing denaturation and/or degradation at air/liquid or liquid/solid

         interfaces of the product in solution.

         Surfactants/solubilizers include compounds such as free fatty acids, esters of fatty acids

         with polyoxyalkylene compounds like polyoxypropylene glycol and polyoxyethylene

         glycol; ethers of fatty alcohols with polyoxyalkylene glycols; esters of fatty acids with

         polyoxyalkylated       sorbitan;       soaps;    glycerol-polyalkylene        stearate;   glycerol

         polyoxyethylene      ricinoleate;   mono-       and     copolymers      of polyalkylene     glycols;

         polyethoxylated soya-oil and castor oil as well as hydrogenated derivatives; ethers and

         esters of sucrose or other carbohydrates with fatty acids. Fatty alcohols, these being

         optionally polyoxyalkylated; mono-, di-, and triglycerides of saturated or unsaturated fatty

         acids; glycerides or soya-oil and sucrose; sodium caprolate, ammonium sulfate, sodium

         dodecyl sulfate (SDS), Triton-l00 and anionic surfactants containing alkyl, aryl or

         heterocyclic structures.

         Examples of preferred surfactants/solubilizers for use in the present invention include, but

         are not limited to, pluronics (e.g., Lutrol F68, Lutrol F 127), Poloxamers, SDS, Triton-100,

         polysorbates such as TWEEN® 20 and TWEEN® 80, propylene glycol, PEG and similar
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 19 of 21 PageID: 7467



        compounds,      Brij58   (polyoxyethylene      20   cetyl   ether),   cremophor    EL,   cetyl

        trimethylammonium bromide (CTAB), dimethylacetamide (DMA), NP-40 (Nonidet p 40),

       and N-methyl-2-pyrrolidone (Pharmasolve), glycine and other amino acids/amino acid

       salts and anionic surfactants containing alkyl, aryl or heterocyclic structures, and

       cyclodextrins. TWEEN® 20 is the most preferred surfactant in formulations of the

       invention.

                                                ORDER

       Having considered the written submissions of the parties and the documents attached

thereto and having held a Markman hearing on this matter on July 9, 2019; for the reasons set forth

herein and during the Markman hearing,

       IT IS on this 2’ day of October, 2019;

       ORDERED that the disputed term “buffer” is defined as follows:

               •    An excipient that: stabilizes the pH of sincalide formulations of the invention,

                    and consequently, reduces the risk of chemical stability at extreme pH values.

                    Buffering agents useful in the preparation of formulation kits of the invention

                    include, phosphoric acid, phosphate (e.g. monobasic or dibasic sodium

                    phosphate, monobasic or dibasic potassium phosphate, etc.), citric acid, citrate

                    (e.g. sodium citrate, etc.), sulfosalicylate, acetic acid, acetate (e.g. potassium

                    acetate, sodium acetate, etc.), methyl boronic acid, boronate, disodium

                    succinate hexahydrate, amino acids, including amino acid salts (such as

                    histidine, glycine, lysine, imidazole), lactic acid, lactate (e.g. sodium lactate,

                    etc.), maleic acid, maleate, potassium chloride, benzoic acid, sodium benzoate,

                    carbonic acid, carbonate (e.g. sodium carbonate, etc.), bicarbonate (e.g. sodium



                                                  19
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 20 of 21 PageID: 7468



                  bicarbonate, etc.), boric acid, sodium borate, sodium chloride, succinic acid,

                  succinate (e.g. sodium succinate), tartaric acid, tartrate (e.g. sodium tartrate,

                 etc.), tris(hydroxymethyl) aminomethane, biological buffers (such as N-2-

                 hydroxyethylpiperazine,N’-2- ethanesulfonic acid (HEPES), CHAPS and other

                  ‘Good’s’ buffers);

      ORDERED that the disputed term “surfactant” is defined as follows:

             •   An excipient that “may reduce the interfacial tension.”

      ORDERED that the disputed term “surfactant/solubilizer” is defined as follows:

             •   A surfactant and/or a solubilizer. The addition of a nonionic surfactant, such as

                 polysorbate, to the formulation, may reduce the interfacial tension or aid in

                 solubilization thus preventing or reducing denaturation and/or degradation at

                 air/liquid or liquid/solid interfaces of the product in solution.

                 Surfactants/solubilizers include compounds such as free fatty acids, esters of

                 fatty acids with polyoxyalkylene compounds like polyoxypropylene glycol and

                 polyoxyethylene glycol; ethers of fatty alcohols with polyoxyalkylene glycols;

                 esters of fatty acids with polyoxyalkylated sorbitan; soaps; glycerol

                 polyalkylene stearate;     glycerol-polyoxyethylene     ricinoleate;   mono- and

                 copolymers of polyalkylene glycols; polyethoxylated soya-oil and castor oil as

                 well as hydrogenated derivatives; ethers and esters of sucrose or other

                 carbohydrates with fatty acids. Fatty alcohols, these being optionally

                 polyoxyalkylated; mono-, di-, and triglycerides of saturated or unsaturated fatty

                 acids; glycerides or soya-oil and sucrose; sodium caprolate, ammonium sulfate,




                                               20
Case 3:17-cv-13151-PGS-TJB Document 85 Filed 10/03/19 Page 21 of 21 PageID: 7469



               sodium dodecyl sulfate (SDS), Triton- 100 and anionic surfactants containing

               alkyl, aryl or heterocyclic structures.

                   Examples of preferred surfactants/solubilizers for use in the present

               invention include, but are not limited to, pluronics (e.g., Lutrol F68, Lutrol

               F127), Poloxamers, SDS, Triton-100, polysorbates such as TWEEN® 20 and

               TWEEN® 80, propylene glycol, PEG and similar compounds, Brij58

               (polyoxyethylene 20 cetyl ether), cremophor EL, cetyl trimethylammonium

               bromide (CTAB), dimethylacetamide (DMA), NP-40 (Nonidet P 40), and N

               methyl-2-pyrrolidone (Pharmasolve), glycine and other amino acids/amino acid

               salts and anionic surfactants containing alkyl, aryl or heterocyclic structures,

               and cyclodextrins. TWEEN® 20 is the most preferred surfactant in

               formulations of the invention.




                                                  PETER G. SHERIDAN, U.S.D.J.




                                            21
